Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive. The Applicant argues that the graft material or artificial ligament structure (35) of Palmer (U.S. Patent No. 8,366,784) does not constitute a hook as it does not meet either of the definitions of a hook provided by Oxford Learner’s Dictionary and Dictionary.com. The Examiner respectfully disagrees. While the graft material or artificial ligament structure (35) of Palmer does not meet the definitions provided, the broadest reasonable interpretation of a hook would include additional definitions. For example, Merriam-Webster defines a hook as “a curved or bent device for catching, holding, or pulling,” (“hook,” Merriam-Webster). The graft material or artificial ligament structure (35) of Palmer does meet this definition as it is a curved device which holds the radius and ulna in a position wherein they are adjacent to one another.
Additionally, the Applicant argues that the graft material or artificial ligament structure (35) of Palmer is not a part of the sigmoidal member. The Examiner respectfully disagrees. The graft material or artificial ligament structure (35) is connected to the sigmoidal member (80). While it is indirectly connected through the radius, the graft material or artificial ligament structure (35) is still connected to the sigmoidal member (80) and limits its movement, and therefore can be interpreted as being a part of the same component so that the sigmoidal member (80) would be interpreted as including the graft material or artificial ligament structure (35).
Furthermore, the Applicant argues that the hook of Palmer et al. is not maintained fully external to the ulna bone. The Examiner respectfully disagrees, as  the portion of the structure which forms hook could be interpreted as solely encompassing the portions of the structure which are external to the ulna as the functionality provided by the remaining portions are not required by the limitations of the claim and therefore would not need to be considered a part of the hook.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12, 15, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer (US Pat. No. 8,366,784).
Regarding claim 12, Palmer discloses a distal radioulnar joint replacement apparatus for implantation in a wrist of a subject, the apparatus comprising: a sigmoidal member (80) configured to be affixed onto a portion of an end of the radial bone proximal to the wrist (Figs. 8A-9) including a lower mounting bracket (as shown in Fig. B, derived from Fig. 8b) to be affixed over a longitudinal aspect of the radial bone to face the ulna bone (Figs. 8a-9), the sigmoid member (80) including a hook (as shown in Fig. B); and an ulnar member (42, 44) configured to be affixed to a portion of an end of the ulna bone proximal to the wrist and opposite to the sigmoidal member (Figs. 8a-b), the ulnar member including a bore (31, 34) configured to receive the hook (as shown in Fig. B) and to retain the hook (as shown in Fig. 

    PNG
    media_image1.png
    467
    406
    media_image1.png
    Greyscale

Please note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 15, Palmer discloses the apparatus of claim 12, wherein the ulnar member is formed from a receptacle piece (42) and a mounting piece (44). Alternatively, the receptacle piece may be interpreted as element 44 and the mounting piece is element 42.
Regarding claim 28, Palmer discloses the apparatus of claim 15, wherein the receptacle piece includes the bore (Fig. 8b).

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheker et al. (US Pat. No. 8,562,689).
Regarding claim 12, Scheker et al. discloses a distal radioulnar joint replacement apparatus for implantation in a wrist of a subject, the apparatus comprising: a sigmoidal member (12, Fig. 3) configured to be affixed onto a portion of an end of the radial bone proximal to the wrist (Fig. 2) including a lower mounting bracket (30) to be affixed over a longitudinal aspect of the radial bone to face the ulna bone (Fig. 2), the sigmoidal member (12) including a hook (20 and 40); and an ulnar member (16) configured to be affixed to a portion of an end of the ulna bone proximal to the wrist (Fig. 2) and opposite to the sigmoidal member (12), the ulnar member (16) including a bore (as shown in Fig. A, derived from Fig. 3) configured to receive the hook (20 and 40) and to retain the hook (20 and 40), as the hook (20 and 40) and bore (as shown in Fig A) interface during movement of the wrist, maintaining the hook fully external to the ulna bone, after implantation (Fig. 2), wherein the bore (as shown in Fig. A) is shaped to allow relative movement between the radial bone and the ulna bone so as to facilitate supination and pronation movement of the wrist of the subject (col. 2, lines 48-54).

    PNG
    media_image2.png
    299
    295
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 29, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US Pat. No. 8,366,784).
Regarding claims 13, 31, and 36, Palmer discloses the limitations of claim 12, as described above. However, this embodiment of Palmer does not recite the sigmoidal member (80) comprising a triangular peg within the mounting bracket (as shown in Fig. B) which has a threaded hole for a screw. Palmer teaches an alternate embodiment of the sigmoidal member (80) which comprises a triangular peg (70) that is configured to be implanted into the bone and has a threaded hole to hold a bone screw (Figs. 7a-d, 11b-c; col. 5, lines 48-66). It would have been obvious to one having ordinary skill in the art to apply the triangular peg of Palmer to the embodiment shown in Figures 8a-8b, in order to better secure the sigmoidal member (80) into the patient’s bone.
Regarding claim 14, Palmer discloses the limitations of claim 12. Palmer does not recite the bore of the ulnar member being C-shaped. It would have been an obvious matter of design choice to create a C-shaped bore in Palmer, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In addition, one having ordinary skill in the art to would recognize that the shape of the bore may be modified to better fit a patient’s particular anatomy.
Regarding claim 29, Palmer discloses the limitations of claim 15, as described above. However, this embodiment of Palmer does not recite the ulnar member comprising a receptacle piece having rails and a mounting piece having corresponding tracks. Palmer teaches an alternate embodiment of the ulnar member which comprises a receptacle piece (62, 64) with rails (projections forming a T-shape, as shown in Figs. 6a-c) and corresponding tracks (openings forming a T-shape, as shown in Figs. 6a-c) on the mounting piece (63; Figs. 6a-c; col. 4, lines 33-51), for the purpose of assisting the user in inserting the ulnar member while securing the parts of the ulnar member together. It would have been obvious to one having ordinary skill in the art to modify the ulnar member of Palmer, according to the teachings of the embodiment shown in Figs. 6a-c, in order to more easily insert and better secure the parts of the ulnar member together. In addition, a simple substitution of one known element for another, in the instant case, one ulnar member for another, to obtain predictable results, is generally considered to be within the level of ordinary skill in the art.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US Pat. No. 8,366,784) in view of Schultz et al. (US Pub. No. 2006/0036330).
Regarding claim 16, Palmer discloses the limitations of claim 15, as described above. However, it does not recite the receptacle piece of the ulnar component being made of a pyrocarbon. Schultz et al. teaches an ulnar component comprising a concave receptacle piece that is made of a pyrocarbon material (para. 0151-0154), for the purpose of utilizing the material’s strength and biocompatibility. It would have been obvious to one having ordinary skill in the art to modify the receptacle piece of the ulnar member of Palmer, to be made of pyrocarbon, as taught by Schultz et al., in order to utilize the material’s strength and biocompatibility. In addition, a simple substitution of one known element for another, in the instant case, one biocompatible material for another, to obtain predictable results, is generally considered to be within the level of ordinary skill in the art.

Claims 27, 30, 32-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US Pat. No. 8,366,784) in view of Gonzalez-Hernandez (US Pub. No. 2014/0121709).
Regarding claim 27, Palmer discloses the limitations of claim 15, as described above. However, it does not recite the mounting piece of the ulnar component being made of a titanium. Gonzalez-Hernandez teaches an ulnar component comprising a convex mounting piece (806) that is made of a titanium material (para. 0041), for the purpose of utilizing the material’s strength and biocompatibility. It would have been obvious to one having ordinary skill in the art to modify the receptacle piece of the ulnar member of Palmer, to be made of titanium, as taught by Gonzalez-Hernandez, in order to utilize the material’s strength and biocompatibility. In addition, a simple substitution of one known element for another, in the instant case, one biocompatible material for another, to obtain predictable results, is generally considered to be within the level of ordinary skill in the art.
Regarding claims 30 and 32-35, Palmer discloses the mounting piece of the ulnar member including a screw hole (48) and the mounting bracket of the sigmoidal member having a screw hole. However, it does not recite the mounting piece and the mounting bracket having a plurality of screw holes. Gonzalez-Hernandez teaches an ulnar component comprising a plurality of screws (830) and oval screw holes (826, 838), and a sigmoidal member having a plurality of screws (730) and screw holes (738), for the purpose of better securing the parts of the prosthesis together at their desired implantation site. It would have been obvious to one having ordinary skill in the art to modify the ulnar member and the sigmoidal member of Palmer, to include a plurality of screw holes, as taught by Gonzalez-Hernandez, in order to better secure the parts of the prosthesis together at their desired implantation site.
Regarding claim 37, Palmer discloses the limitations of claim 36, as described above. However, it does not recite the sigmoidal member comprising a screw hole configured to enable threading of a screw through the screw hole and the radius bone and into the threaded hole of the triangular peg. Gonzalez-Hernandez teaches a sigmoidal member (700) which comprises a screw hole (openings holding elements 730) that are configured to enable threading of a screw (730) through the screw hole and the radius bone and into the threaded hole (738) of the triangular peg (702; Figs. 21-22; paras. 0175-0183). It would have been obvious to one having ordinary skill in the art to modify the sigmoidal member of Palmer, according to the teachings of Gonzalez-Hernandez, in order to better secure the sigmoidal member into the patient’s bone. In addition, a simple substitution of one known element for another, in the instant case, one sigmoidal member for another, to obtain predictable results, is generally considered to be within the level of ordinary skill in the art.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over by Scheker et al. (US Pat. No. 8,562,689).
Regarding claim 38, Scheker et al. discloses the apparatus of claim 12. Scheker et al. does not disclose that the sigmoidal member and the hook are formed monolithically. This modification however would have been obvious, as MPEP 2144.04.V.B states that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” As making the sigmoidal member and the hook monolithic would only require the device to be made integral through the use of a one piece construction, this limitation is considered obvious.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Scheker et al. (US Pat. No. 8,562,689) in view of Gonzalez-Hernandez (US Pub. No. 2014/0121709).
Regarding claim 39, Scheker et al. discloses the apparatus of claim 12. Scheker et al. does not disclose that the sigmoidal member and the hook are formed from polished stainless steel or titanium. Gonzalez-Hernandez teaches an ulnar prosthesis analogous to that of Scheker et al. which is made of a titanium material (para. 0041), for the purpose of utilizing the material’s strength and biocompatibility. It would have been obvious to one having ordinary skill in the art to modify the sigmoidal member and the hook of Scheker et al. to be made of titanium, as taught by Gonzalez-Hernandez, in order to utilize the material’s strength and biocompatibility. In addition, a simple substitution of one known element for another, in the instant case, one biocompatible material for another, to obtain predictable results, is generally considered to be within the level of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/               Examiner, Art Unit 3774                                                                                                                                                                                         
/YASHITA SHARMA/               Primary Examiner, Art Unit 3774